       Case 2:18-cv-10255-SJO-MRW Document 33 Filed 04/03/19 Page 1 of 3 Page ID #:491


                   1   LATHAM & WATKINS LLP
                          Daniel Scott Schecter (Bar No. 171472)
                   2         daniel.schecter@lw.com
                          R. Peter Durning, Jr. (Bar No. 277968)
                   3         peter.durning@lw.com
                       10250 Constellation Boulevard, Suite 1100
                   4   Los Angeles, California 90067
                       Telephone: (424) 653-5500
                   5   Facsimile: (424) 653-5501
                   6   Attorneys for Respondent
                       Jia Yueting
                   7
                   8                      UNITED STATES DISTRICT COURT
                   9                    CENTRAL DISTRICT OF CALIFORNIA
              10                                    WESTERN DISTRICT
              11
              12       SHANGHAI LAN CAI ASSET                 CASE NO. 2:18-CV-10255-SJO (MRWx)
                       MANAGEMENT CO, LTD.,
              13
                                      Petitioner,             The Honorable S. James Otero
              14
                            v.                                RESPONDENT’S OBJECTIONS TO
              15
                       JIA YUETING,                           PETITIONER’S PROPOSED
              16                                              JUDGMENT
              17            Respondent.

              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                               RESPONDENT’S OBJECTIONS
ATTORNEYS AT LAW
  LOS ANGELES                                                 1      TO PETITIONER’S PROPOSED JUDGMENT
       Case 2:18-cv-10255-SJO-MRW Document 33 Filed 04/03/19 Page 2 of 3 Page ID #:492


                   1       RESPONDENT’S OBJECTIONS TO PETITIONER’S PROPOSED
                   2                                    JUDGMENT
                   3        Respondent Jia Yueting, in full reservation of his opposition to the
                   4 confirmation of the award in prior briefing, hereby objects to the total judgment
                   5 amount listed in Petitioner’s Proposed Final Judgment (ECF No. 32-1). According
                   6 to the Final Arbitration Award and the Court’s March 26, 2019 Minute Order,
                   7 Arbitration Respondents are obligated to pay Petitioner the following sums (see ECF
                   8 No. 31 at p. 2):1
                   9     • RMB 50 million, representing the principal disbursed to LeTV under the Loan
              10            Contract;
              11         • Principal interest at an annual rate of 7.5% to be calculated from March 15,
              12            2017;
              13         • Post-default interest at an annual rate of 16.5% to be calculated from
              14            December 2, 2017;
              15         • RMB 507,028, representing SLC’s arbitration costs; and
              16         • RMB 319,740, representing arbitration expenses disbursed by SLC to the
              17            Beijing Arbitration Commission.
              18            The interest amounts are the only sums in the Court’s March 26, 2019 Minute
              19 Order that are not quantified.        Respondent calculates those amounts as RMB
              20 7,684,931.50 in principal interest and RMB 10,984,931.50 in post-default interest.2
              21 The addition of those interest amounts to the sums above yields a total judgment of
              22 RMB 69,496,631.00. Petitioner’s Proposed Final Judgment, which does not detail
              23 Petitioner’s interest calculation, seeks entry of judgment for the substantially higher
              24
                 1
                        The “Final Arbitration Award” and “Arbitration Respondents” are defined in
              25 the Court’s  March 26, 2019 Minute Order.
              26 2      The formula for simple interest is I=P*r*t, where P is the principal, r is the
                 rate, and t is the time period. At an annual rate of 7.5% over a period of 748 days
              27 (from March 15, 2017 to April 1, 2019), principal interest is
                 50,000,000*0.075*(748/365), or RMB 7,684,931.50. At an annual rate of 16.5%
              28 over a period of 486 days (from December 2, 2017 to April 1, 2019), post-default
                 interest is 50,000,000*0.165*(486/365), or RMB 10,984,931.50.
                                                                                  RESPONDENT’S OBJECTIONS
ATTORNEYS AT LAW
  LOS ANGELES                                                  2        TO PETITIONER’S PROPOSED JUDGMENT
       Case 2:18-cv-10255-SJO-MRW Document 33 Filed 04/03/19 Page 3 of 3 Page ID #:493


                   1 sum of RMB 83,337,726.91 (see ECF No. 32-1), which significantly overstates
                   2 Respondent’s obligations under the arbitral award.
                   3         For the foregoing reasons, Respondent objects to Petitioner’s Proposed Final
                   4 Judgment and respectfully asks this Court to strike the incorrect interest calculations
                   5 and insert the properly calculated total judgment amount of RMB 69,496,631.00.
                   6 Dated: April 3, 2019                    LATHAM & WATKINS LLP
                                                         Daniel Scott Schecter
                   7                                     R. Peter Durning, Jr.
                   8
                                                         By /s/ Daniel Scott Schecter
                   9                                       Daniel Scott Schecter
                                                           Attorneys for Respondent Jia Yueting
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                    RESPONDENT’S OBJECTIONS
ATTORNEYS AT LAW
  LOS ANGELES                                                    3        TO PETITIONER’S PROPOSED JUDGMENT
